Case: 4:11-cv-00077-RWS Doc. #: 1149 Filed: 02/05/20 Page: 1 of 8 PageID #: 63210




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION



  UNITED STATES OF AMERICA,

         Plaintiff,

  SIERRA CLUB,

         Plaintiff-Intervenor,
                                                     Civil Action No. 4:11-cv-00077-RWS
                 v.

  AMEREN MISSOURI,

         Defendant.




      PLAINTIFF UNITED STATES’ NOTICE REGARDING AMEREN’S NON-
    COMPLIANCE WITH THIS COURT’S REMEDY ORDER, AND REQUEST FOR
                         STATUS CONFERENCE

        Plaintiff United States of America, acting on behalf of the United States Environmental

 Protection Agency, hereby gives notice that Defendant Ameren Missouri has failed to submit a

 complete application for a Prevention of Significant Deterioration (PSD) permit to the Missouri

 Department of Natural Resources (MDNR), as required by this Court’s September 30, 2019

 Remedy Order. Although PSD permits require detailed BACT, modeling, and other information

 along with a $5000 application fee, Ameren filed its application without the required information

 and with a lesser $250 filing fee applicable to non-PSD minor permits. For these and other

 reasons described below, Ameren’s application was facially deficient as a PSD application and

 substantively incomplete. In addition, statements made in its deficient permit application



                                                 1
Case: 4:11-cv-00077-RWS Doc. #: 1149 Filed: 02/05/20 Page: 2 of 8 PageID #: 63211



 indicate that Ameren also has paused engineering and other pre-construction activities that it

 previously represented would be necessary to comply with the Court’s Remedy Order.

        1.      On September 30, 2019, this Court issued a final judgment ordering Ameren to

 undertake the following injunctive relief:

                a.     Apply for a PSD permit for the Rush Island plant within ninety days, and
        propose wet flue-gas desulfurization as the technology basis for the “best available
        control technology” (BACT) proposal required as part of that permit application;

                 b.      Operate Rush Island Units 1 and 2 in compliance with an emission limit
        that is no less stringent than 0.05 lb SO2/mmBTU on a thirty-day rolling average basis,
        within four and one half years;

               c.     Install pollution controls at least as effective as dry sorbent injection at the
        Labadie plant within three years, and thereafter operate such controls until Ameren has
        achieved emission reductions totaling the amount of Rush Island’s excess pollution.

 September 30, 2019 Judgment [ECF 1123]. The court retained jurisdiction over this case until

 Ameren fully implements these remedies. Id.

        2.      On October 22, 2019, Ameren asked this Court to stay these remedies pending

 appeal to the Eighth Circuit. Ameren argued that the cost of the “engineering, procurement, and

 construction” of FGDs at Rush Island justified a complete stay. Ameren Memo [ECF No. 1125],

 at 13 (emphasis added). Ameren also explained that required engineering activities would need

 to be started before Ameren submitted its PSD application:

               In order to prepare and submit a PSD permit application to the Missouri
        Department of Natural Resources, Ameren would first have to complete the engineering
        analysis. Certain of the design criteria developed as part of the engineering would need
        to be made part of the permit application.

 Id.

        3.      This Court denied Ameren’s request for a complete stay, including its request to

 stay permitting and associated engineering activities. In so holding, the Court noted that “the

 initial costs of compliance that result from permit applications and bid solicitations are relatively


                                                   2
Case: 4:11-cv-00077-RWS Doc. #: 1149 Filed: 02/05/20 Page: 3 of 8 PageID #: 63212



 small” and that the “phased nature of the costs of complying with the injunction provides an

 opportunity for a partial stay” of “the phases of the injunctive relief that will require the most

 cost to Ameren.” Oct. 22, 2019 Order [ECF 1137], at 3. The Court thus granted a stay only

 “insofar as the injunction would require Ameren to commence any actual testing or construction

 at Rush Island and Labadie.” Id. at 3-4. The Court again ordered Ameren to submit its PSD

 application, and to “continue to prepare to quickly comply with the full injunction after the

 Eighth Circuit issues its ruling.” Id. at 4.

         4.      Ameren did not seek reconsideration of this Court’s partial stay, nor did it seek a

 stay from the Eighth Circuit Court of Appeals.

         5.      From October 22, 2019 to the present date, Ameren has not submitted a complete

 PSD permit application. Instead, on December 23, 2019, Ameren submitted an incomplete

 construction permit application to MDNR, along with a $250 dollar filing fee applicable to non-

 PSD minor permits. Dec. 23, 2019 Cover Letter from Steven Whitworth (attached as Ex. 1).

         6.      In addition, in its accompanying application Ameren inaccurately asserted that

 this Court had stayed not only the construction of the required FGDs, but also the engineering

 design and other preparatory work for the FGDs. Dec. 23, 2019 Application for Authority to

 Construct (attached as Ex. 2), at 2 (asserting that “engineering design, procurement and

 construction has been stayed until resolution of this matter by the Court of Appeals.”). Based on

 that representation, Ameren claimed that it “is unable to provide the detailed design information

 of the FGD system including FGD process data, system layouts [and other] design information

 necessary for MDNR to complete the application review.” Id. Ameren therefore has not

 submitted a complete PSD permit application, based on its inaccurate representation to MDNR

 that this Court had stayed FGD engineering and other preparatory work. Id.; see also id. at 5-6



                                                   3
Case: 4:11-cv-00077-RWS Doc. #: 1149 Filed: 02/05/20 Page: 4 of 8 PageID #: 63213



 (leaving certain engineering portions of its application incomplete because such information was

 “To Be Determined” following the appeal).

        7.      Ameren’s assertion that this Court stayed engineering and other preparatory work

 is incorrect. Although Ameren sought a stay of engineering and other preparatory activities, the

 Court limited its stay to only those activities that “would require Ameren to commence any

 actual testing or construction at Rush Island and Labadie.” Oct. 22, 2019 Order [ECF 1137], at

 3-4; see also id. at 3 (“A complete freeze on all ordered relief during the entire pendency of the

 appeal would cause injury to the public that significantly outweighs the potential harm to

 Ameren that would result from the relatively minimal unrecoverable costs of taking initial steps

 to comply.”). Indeed, in requiring Ameren to submit a PSD application, the Court specifically

 credited Ameren’s assertion that MDNR’s evaluation of a complete PSD permit application can

 take a significant amount of time, and determined that “Ameren can greatly reduce the post-

 Eighth Circuit ruling compliance deadline by beginning that process now.” Id. at 4. The Court

 thus clearly required Ameren to continue work on the engineering efforts that Ameren itself told

 the Court was necessary for a complete PSD permit application.

        8.      Yet two months after this Court specifically rejected Ameren’s request to stay

 such pre-construction activities, Ameren wrongly told MDNR that the Court in fact had stayed

 all engineering efforts. It thus appears that Ameren has made no effort to restart any required

 engineering analysis during the 90-day period provided by this Court to prepare a PSD permit

 application, and that Ameren intends to continue deferring all such engineering until after the

 conclusion of its appeal, notwithstanding this Court’s orders.

        9.      Ameren’s efforts were deficient in other aspects as well. In fact, MDNR

 determined that Ameren had not even submitted a proper PSD permit application. In Missouri,



                                                  4
Case: 4:11-cv-00077-RWS Doc. #: 1149 Filed: 02/05/20 Page: 5 of 8 PageID #: 63214



 PSD applicability and permit requirements are governed by Section (8) of the Missouri

 Construction Permit rule, 10 CSR 10-6.060(8). As noted in the application form that Ameren

 filled out, the filing fee for a PSD permit application under Section (8) ($5,000) is significantly

 higher than the $250 application fee for minor permits issued pursuant to other SIP provisions.

 See Ex. 2, at 1. Yet Ameren filed its application with a $250 non-PSD permit fee rather than the

 fee applicable to PSD permits under Section (8). Dec. 23, 2019 Cover Letter from Steven

 Whitworth (attached as Ex. 1). MDNR returned Ameren’s $250 check because “the filing fee

 associated with a PSD permit application is $5,000.” See Jan. 24, 2020 Letter from Kendall

 Hale (attached as Ex. 3).

        10.     Ameren’s application also lacked other critical aspects of a PSD permit

 application, including a BACT analysis and required air quality modeling. Ameren also failed to

 schedule and attend a pre-application meeting with MDNR, which is required 30 days prior to

 submittal of any application for a PSD permit. For these and other reasons, MDNR recently

 informed Ameren that its application is deficient under 10 CSR 10-6.060(8). See Jan. 24, 2020

 Letter from Kendall Hale (attached as Ex. 3).

        11.     Based on the foregoing, it is clear that Ameren has not complied with this Court’s

 order requiring it to submit a PSD permit application, and has inexplicably paused FGD

 engineering and other preparatory efforts notwithstanding this Court’s orders. The Court has

 jurisdiction to address these issues during the pendency of the appeal. Granted, the filing of a

 notice of appeal confers jurisdiction in the court of appeals while divesting the district court of its

 control over those aspects of the case involved in the appeal. See Chambers v. Pennycook, 641

 F.3d 898, 903-04 (8th Cir. 2011). However, a district court retains jurisdiction—even after a




                                                   5
Case: 4:11-cv-00077-RWS Doc. #: 1149 Filed: 02/05/20 Page: 6 of 8 PageID #: 63215



 notice of appeal is filed that challenges the merits of the district court’s rulings—to enforce its

 prior rulings. See Chaganti & Assoc., P.C. v. Nowotny, 470 F.3d 1215, 1223 (8th Cir. 2006).

        Plaintiffs respectfully request that the Court hold a status conference to discuss Ameren’s

 apparent non-compliance with the Court’s Remedy Order.



  Dated: February 5, 2020                              Respectfully Submitted,

                                                       BRUCE S. GELBER
                                                       Deputy Assistant Attorney General
                                                       Environment and Natural Resources Division
                                                       United States Department of Justice

                                                       /s/ Jason A. Dunn
                                                       James W. Beers, Jr.
                                                       Thomas A. Benson
                                                       Anna E. Cross
                                                       Jason A. Dunn
                                                       Elias L. Quinn
                                                       Environmental Enforcement Section
                                                       U.S. DEPARTMENT OF JUSTICE
                                                       P.O. Box 7611
                                                       Washington, DC 20044-7611
                                                       Telephone: (202) 305-0455
                                                       Facsimile: (202) 616-6584
                                                       E-mail: james.beers@usdoj.gov

                                                       ANDREW J. LAY #39937MO
                                                       Assistant United States Attorney
                                                       United States Attorney’s Office
                                                       Eastern District of Missouri
                                                       Thomas Eagleton U.S. Courthouse
                                                       111 South 10th Street, 20th Floor
                                                       St. Louis, Missouri 63102
                                                       Telephone: (314) 539-2200
                                                       Facsimile: (314) 539-2309
                                                       E-mail: Andrew.Lay@usdoj.gov

                                                       Attorneys for Plaintiff United States




                                                   6
Case: 4:11-cv-00077-RWS Doc. #: 1149 Filed: 02/05/20 Page: 7 of 8 PageID #: 63216




 OF COUNSEL:

 Alex Chen
 Sara Hertz Wu
 Senior Counsel
 Office of Regional Counsel
 U.S. EPA, Region 7
 11201 Renner Boulevard
 Lenexa Kansas 66219




                                        7
Case: 4:11-cv-00077-RWS Doc. #: 1149 Filed: 02/05/20 Page: 8 of 8 PageID #: 63217



                                     CERTIFICATE OF SERVICE

         I hereby certify that on February 5, 2020, I served the foregoing with the Clerk of Court
 using the CM/ECF system.


                                              /s/ Jason A. Dunn
                                              JASON A. DUNN




                                                 8
